U.S. Department of |} yspc SDNY

DOCUMENT

United States Attorne ELECTRONICALLY FILED
Southern District of 2

 

 

 

12/20/2019

86 Chambers Street
New York, New York 10007

December 19, 2019

By ECF and E-Mail

The Honorable Analisa Torres
United States District Judge
Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Dawson v. Brennan, No. 19 Civ. 6064 (AT) (JLC)
Dear Judge Torres:

This Office represents Defendant Megan J. Brennan, Postmaster General, in the above-
referenced action, in which Plaintiff Valerie Dawson claims that her supervisors at the United
States Postal Service (“USPS”) retaliated against her and created a hostile work environment in
violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e er seg. (“Title VII’), the
Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621 ef seg. (‘ADEA’), the New
York State Human Rights Law, N.Y. Exec. Law § 290 et seq. (‘NYSHRL”), and the New York
City Human Rights Law, N.Y.C. Admin. Code § 8-101 ef seg. (‘NYCHRL”). The Government
writes on behalf of both parties to provide the Court an update and to request a stay of the instant
litigation.

The Government filed its motion to dismiss on November 14, 2019. On November 15,
2019, the Court referred the motion to dismiss to Magistrate Judge James L. Cott for a report and
recommendation. Plaintiff's opposition was due on December 12, 2019, but has not yet been filed.
On December 19, 2019, the parties held a mediation through the Southern District of New York’s
mediation program.

After the filing of the Government’s motion to dismiss, Plaintiff recerved a notice of
removal from the USPS on the basis of an incident between Plaintiff and her supervisor whose
alleged actions form part of the basis for the instant litigation. That notice of removal is currently
undergoing a union grievance process under the collective bargainmg agreement. During
mediation the parties discussed the effect of the notice of removal on the litigation, and agreed that
resolution of the case was presently impossible as the results of the grievance process will
materially affect the scope of the litigation.

Accordingly, the parties jointly request that the instant litigation be stayed pending the
results of the grievance process. The parties propose that they submit a joint letter in sixty days,
on February 17, 2020, apprising the Court of the status of the process and whether the parties wish
Page 2

to resume mediation, brief the outstanding motion to dismiss, withdraw the motion to dismiss
without prejudice so that Plaintiff may file an amended complaint, or take whatever other steps
may be appropriate at that time.

I thank the Court for its consideration of this request.

Respectfully,

GEOFFREY S. BERMAN
United States Attorney for the
Southern District of New York

By: /s/ Lucas Issacharoff
Lucas Issacharoff
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007
Tel.: (212) 637-2737
Email: Lucas. Issacharoff@usdoj.gov

GRANTED. This action is STAYED pending the results of the
grievance process. By February 17, 2020, the parties shall
submit a joint letter to the Court, regarding the status of the
grievance process.

It is further ORDERED that Defendant's motion to dismiss, filed
on November 14, 2019, ECF No. 18, is administratively
CLOSED. Defendant shall inform the Court in her status letter
whether she will seek to refile her motion to dismiss. The Clerk
of Court is directed to terminate the motion at ECF No. 18.

SO ORDERED. 7-

Dated: December 20, 2019 ANALISA TORRES
New York, New York United States District Judge
